Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


It is noted that the equivalent PCT document (PCT/US2020/024800) lists only A-type documents. Goodman et al. is seen to be the closest art and teaches (col. 4 lines 3 and 11) frusto-conical surfaces 20 and 38 (cover sheet) tend to create a wedging action for the purpose of sealing not retention. The claims are to a plug retention device and the latch 46 (cover page) of Goodman is the retention device and not the fusto-conical surfaces.  The following structure of the insertion portion is shaped as a wedge configured to be inserted in a gap between the plug and receptacle (claims 1, 18 and 20), in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Goodman et al. teaches (col. 4 lines 3 and 11) frusto-conical surfaces 20 and 38 (cover sheet) tend to create a wedging action for the purpose of sealing not retention.  Cannon is the U.S. publication of this application and is the same inventor showing structure to assist with a plug.  Warner and Rollins et al. each show a releasable clamping structure for retaining a plug and socket together.  

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/James Harvey/
James Harvey
Primary Examiner 
February 10, 2021